Exhibit 99.2 News Announcement For Immediate Release NEXSTAR BROADCASTING ENTERS INTO DEFINITIVE AGREEMENT TO DIVEST TWO STATIONS IN TWO MARKETS FOR $270 MILLION IRVING, Texas, June 3, 2016 – Nexstar Broadcasting Group, Inc. (Nasdaq: NXST) (“Nexstar”) and Media General, Inc. (NYSE: MEG) (“Media General”) announced today that Nexstar has entered into a definitive agreement to sell WBAY-TV, the ABC affiliate serving the Green Bay, Wisconsin market (DMA #68), and KWQC-TV, the NBC affiliate serving the Davenport -Moline-Rock Island, (Quad Cities) Iowa market (DMA #101), to Gray Television Group, Inc. (a wholly-owned subsidiary of Gray Television, Inc., NYSE: GTN) (“Gray”) for $270 million in cash following the acquisition of Media General by Nexstar. On January 27, 2016, Nexstar and Media General entered into a definitive merger agreement whereby Nexstar will acquire all outstanding shares of Media General.The planned divestiture of WBAY-TV and KWQC-TV reflects Nexstar’s stated intention to divest certain television stations in order to comply with the FCC local and national television ownership rules and to obtain FCC and Department of Justice (“DOJ”) approval of the proposed Nexstar / Media General transaction. The sale of WBAY-TV and KWQC-TV to Gray is subject to FCC approval, other regulatory approvals, the closing of the Nexstar / Media General transaction and other customary closing conditions and is expected to be completed on, or about the time of, the closing of the Nexstar / Media General transaction, which is expected later this year. Wells Fargo Securities, LLC served as the lead financial advisor and Deutsche Bank Securities Inc. served as co-advisor for Nexstar in connection with the proposed station sale. MMTC Media and Telecom Brokers served as a co-broker for the transactions. Kirkland & Ellis LLP served as legal counsel for Nexstar and Fried, Frank, Harris, Shriver & Jacobson LLP served as legal counsel for Media General. About Nexstar Broadcasting Group, Inc.
